DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 206-220 are examined in this office action with claims 221-224 being withdrawn as directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 209 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 209 recites the limitation “wherein sintering the three-dimensional object includes heating the three-dimensional object in the powder bed” in lines 1-2 of the claim. It is not clear if this claim intends to create a separate heating step of the object in the powder bed or if the literal interpretation is intended where the sintering takes place while the object is in the powder bed. 
While this is what the claim literally recites, sintering the entire powder bed would result in a solid block of metal as all of the powder -- not just the bound powder making up the part – would be sintered. That result does not seem to accomplish the goal of additively manufacturing a part, however the only heating step mentioned in claim 208 from which claim 209 depends is a sintering step. Thus it is not clear if this literal interpretation is intended or some other heating step was supposed to be created prior to sintering. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 206, 208-211, and 213-219 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/017130 A1 of Abbott.
As to claim 206, 208, 214 and 215, Abbott discloses a method for additive manufacturing which includes forming a 3D object by depositing a layer of a powdered build material onto a surfaced (Abbott, paragraph [0018]; see also claim 1). Abbott discloses where a plurality of layers are applied across a powder bed (Abbott, Fig 2-5; showing the powder bed and layers 408, 410, 412, 414). 
Abbott discloses selectively depositing a second liquid comprising reducible metal oxide particles in a pattern onto the layer of powdered build material (Abbott, claim 1). Abbott discloses that the reducible metal oxide particle is incorporated into a second liquid as a stable dispersion which is achieved by providing reducible metal oxide particles that are sufficiently small, such as, for example, 100 nanometers (nm) or less in diameter (Abbott, paragraph [0055]; thereby meeting the claim limitation of the first nanoparticles including a metal oxide as the oxide particles disclosed in Abbott are of 100 nanometer or less in size and therefore a nanoparticle).
Abbott discloses selectively depositing a first liquid comprising a binder onto the layer of the powdered build material in a first pattern (Abbott, claim 1). Abbott discloses where the binder comprises the at least one reducing agent comprising one of carbon black (Abbott, claim 6; meeting the limitations of claims 214-215). Abbott discloses where the carbon black used has a particle size of approximately 100 nanometers (Abbott, paragraph [0114]; thereby meeting the claim limitation of the second nanoparticles including a reducing agent of the metal oxide). 
Abbott discloses forming a three-dimensional object by this process of depositing layers of powdered material and selectively depositing liquids (Abbott, claim 1). By disclosing the selective application of liquids to the powdered build material, Abbott is disclosing where the distribution of ink in the plurality of layers defines a three-dimensional object in the powder bed as this how a binder jetting process produces a finished object. 
Abbott discloses sintering the powdered bed material and reducing the metal oxide particles to a metallic state (Abbott, claim 1). 
Abbott discloses where a layer receives equal parts of a first liquid (which includes carbon black nanoparticles; see Abbott Table 1, paragraph 115) and a third liquid (which includes a CuO 40 nm dispersion; see Abbott Table 3, paragraph 117) (Abbott, paragraph [0117]). Thus, Abbott has distributed an ink on a portion of each layer as the respective layer of the powder is on the top of the powder bed where the ink includes first and second nanoparticles as by distributing both liquids to the same area, an ink is formed containing both nanoparticles. Also note that as the reduction agent is in the first liquid and the metal oxide is in the second liquid, the liquids must be applied to the same areas and form a unified ink to carry out the process of reducing the metal oxide particles. 
Further, the MPEP notes that changes in the sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) (emphasis added); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Thus adding the nanoparticles in two inks and therefore two separate steps would render the introduction of both nanoparticles in a single ink and single step obvious as this would amount to merely a difference in the order of adding the nanoparticles to the powder bed.

As to claim 209, it is not clear whether the claim creates a different heating step apart from sintering, see 112(b) rejection above. For the purposes of applying prior art, Abbott’s disclosure that the build material in the free flowing region may be retained to provide structural support during sintering or may be removed prior to sintering (Abbott, paragraph [0072]) will be interpreted as meeting the claim limitations as Abbott is disclosing sintering/heating step where the object is still in the powder bed.

As to claims 210 and 211, Abbott discloses where the liquids suspending the nanoparticles contain water and thereby the carrier is an aqueous medium. 
Abbott does not explicitly state that the first nanoparticles are substantially inert with respect to the second nanoparticles in the carrier. However, Abbott discloses metal oxide and reducing agent nanoparticles that meet the claim limitations and discloses the same method as noted in the rejection above.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01(I).
Further, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), see MPEP 2112.01(II).
Thus, since Abbott discloses an ink with the same components, metal oxide nanoparticles and carbon black nanoparticle reduction agent, there is a prima facie case that the current claim is obvious as the claimed and prior art inks have identical structures which would exhibit the same properties. 

As to claim 213, Abbott discloses that non-limiting examples of suitable reducible metal oxide particles include copper(II) oxide (CuO), silver oxide (Ag2O), gold oxide (Au2O3), iron(II) oxide (FeO), iron(III) oxide (Fe2O3), iron(II,III) oxide (Fe3O4), nickel(II) oxide (NiO), manganese(IV) dioxide (MnO2), cobalt oxides (CoO, CO3O4, and combinations thereof), zinc oxide (ZnO), chromium oxide, tin(IV) oxide (SnO2), and combinations thereof (Abbott, paragraph [0053]).

As to claims 216 and 217, Abbott discloses where the powdered build material comprises a compound selected from oxides of silicon, aluminum, beryllium, barium, cerium, chromium, hafnium, iron, magnesium, niobium, scandium, tantalum, tin, titanium, tungsten, vanadium, zirconium, and yttrium; nitrides of aluminum, chromium, gallium, hafnium, boron, molybdenum, niobium, tantalum, titanium, tungsten, vanadium, zirconium, and silicon; fluorides of aluminum, lithium, magnesium, and calcium; carbides of  boron, hafnium, silicon, titanium, tungsten, and zirconium; and combinations thereof (Abbott, claim 4; these categories meeting the claim limitation by all being inorganic compounds as well as including a first metal). 

As to claim 218, Abbott discloses reducing the metal oxide particles to a metallic state (Abbott, claim 1) thus a second metal is formed by the reduction with the reducing agent.

As to claim 219, it is noted that the claim limitation does not require alloying to take place, merely that the first and second metal are capable of alloying with one another. Abbott discloses where the first metal is aluminum, beryllium, barium, cerium, chromium, hafnium, iron, magnesium, niobium, scandium, tantalum, tin, titanium, tungsten, vanadium, zirconium, and yttrium (Abbott, claim 4) and discloses where the metal oxide nanoparticles which form the second metal include copper(II) oxide (CuO) and nickel(II) oxide (NiO) (Abbott, paragraph [0053]). 
However, Abbott does not explicitly disclose where the metals are alloyable together. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Abbott discloses the same materials as well as producing an object by the substantially identical method, there is a prima facie case that the current claim is obvious in as by having the same materials and same process as instantly claimed these oxides and elements would be alloyable together.

Claims 207 and 212 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/017130 A1 of Abbott as applied to claims 206, 208-211, and 213-219  above, and further in view of US 2017/0252974 A1 of Ng.
As to claim 207, Abbott does not explicitly disclose where the metal oxide is reduced via the reducing agent in a vacuum environment.
Ng relates to a 3D printing method where a building material is applied and then a dispersion containing inorganic nanoparticles is selectively applied on a portion of the build material  followed by exposing the material and dispersion to electromagnetic radiation which heats up and fuses the build material and dispersion to form an object (Ng, claim 1) thereby Ng is in the same field of endeavor, binder jetting additive manufacturing process. Ng teaches that an inert or vacuum environment may be used during the heating process (Ng, paragraph [0084]; emphasis added). Ng teaches that these environments reduces oxidation when the inorganic particles or inorganic nanoparticles are sensitive to oxidation (Ng, paragraph [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a vacuum environment to the heating as taught by Ng into the method of binder jetting a part disclosed by Abbott, thereby reducing oxidation when the inorganic particles or inorganic nanoparticles are sensitive to oxidation (Ng, paragraph [0084]).

As to claim 212, Abbott does not explicitly disclose where the carrier includes a polymer. 
As noted above, Ng relates to the same field of endeavor, binder jetting additive manufacturing process. Ng teaches that the coalescent dispersion (i.e. ink) is aqueous based, and includes a coalescent agent and inorganic nanoparticles dispersed in water (Ng, paragraph [0045]). Ng teaches that the coalescent agent, may include carbon black and the carbon black may be polymerically dispersed (Ng, paragraph [0046]; emphasis added). Ng teaches the aqueous nature and particular components of the coalescent dispersion enhance the wetting properties of the coalescent dispersion, even on the build material which may be hydrophobic (Ng, paragraph [0045]).  Ng teaches that the polymeric dispersant may be any styrene acrylate or any polyurethane having its weight average molecular weight ranging from about 12,000 to about 20,000 (Ng, paragraph [0048]). Ng teaches that these components enables the coalescent dispersion to be printed more uniformly over the build material surface (Ng, paragraph [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a polymeric dispersant such as any styrene acrylate or any polyurethane as taught by Ng into the method of binder jetting disclosed by Abbott as Abbott already discloses using Carbon Black in the ink applied to the build material (Abbott, claim 6) and as Ng also teaches using Carbon Black in the ink, the polymer dispersant would allow the carbon black to be evenly distributed in the ink and enable the coalescent dispersion to be printed more uniformly over the build material surface (Ng, paragraph [0045]).
This is also merely combining prior art elements according to known methods to yield predictable results as the addition of the polymer according to Ng would aid in dispersing the Carbon Black in the ink disclosed in Abbott in the same way, see MPEP 2141(III).

Claim 220 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/017130 A1 of Abbott as applied to claims 206, 208-211, and 213-219  above, with further evidentiary reference to Metallurgy for the Non-Metallurgist (2nd Edition) - 12.1 The History of Stainless Steels. ASM International (2011) of Reardon.
As to claim 220, it is noted that the claim limitation does not require alloying to form stainless steel, merely that the first and second metal are capable of alloying to form stainless steel. 
Abbott discloses that the build material comprises metal compounds including iron and chromium such as iron oxide and chromium oxide (Abbott, claim 4), and Abbott discloses copper, nickel, iron and other oxides as nanoparticles (Abbott, paragraph [0053]). Abbott discloses where the binder comprises at least one reducing agent comprising one of carbon black (Abbott, claim 6). Abbott discloses heating the 3D object in the presence of at least one reducing agent to sinter the powdered build material and reduce the metal oxide to a metallic state (Abbott, paragraph [0018], see also claim 1). 
Reardon teaches that to be classified as stainless steel, an alloy must satisfy two criteria: it must contain a minimum of 10.5% Cr with at least 50% Fe and it must resist corrosive attack from normal atmospheric exposure (Reardon, pg. 291, left column, first paragraph).
As Abbott discloses that the build material comprises metal compounds including iron and chromium (Abbott, claim 4), and Abbott discloses copper, nickel, iron and other oxides as nanoparticles (Abbott, paragraph [0053]), and Abbott further discloses adding carbon as a reduction agent and reducing the oxides to a metallic state (Abbott, paragraph [0018], see also claim 1), so Abbott discloses reducing these oxides to create metallic Iron and Chromium. Therefore, Abbott meets the claim limitation by disclosing first (Chromium) and second (Iron) metals which along with residual unreduced carbon remaining from the reduction process are capable of alloying together to form stainless steel.

Response to Arguments
With respect to the rejection over 35 U.S.C. 112, applicant argues that claim 209 is clear as paragraph [0004] of the specification discloses heating the powder box to a sintering temperature above a first temperature for sintering the nanoparticles and less than a second temperature associated with the particles spread in the first step (Applicant’s remarks, pg. 5, 2nd to last paragraph). 
However, this explanation is not indicative of the process that is claimed. Claim 208, from which claim 209 depends, includes the limitation “sintering the three-dimensional object”. Thus, contrary to applicant’s arguments, what is claimed is not sintering of the nanoparticles, but sintering of the part as a whole. Therefore it remains unclear how the part could be sintered while in the powder bed such that a part could be separable from the bed as a whole. Therefore the rejection is maintained.
With respect to the 112 rejection of claim 211, applicant’s correction of the dependency has cured the issue and the objection is withdrawn.

Applicant's arguments with respect to the 35 U.S.C. 103 rejection over Abbott, filed 3/10/22 have been fully considered but they are not persuasive.
Applicant argues that the examiner has engaged in impermissible hindsight reasoning in stating that the reordering of the steps in Abbott would be obvious (Applicant’s remarks, pg. 6, 3rd paragraph). 
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this instance, Abbott is disclosing applying a fluid containing nanometer sized reducible metal oxide particle as well as a binder fluid comprising the at least one reducing agent comprising one of carbon black in nanometer size. As these are disclosed being applied to the same areas, these fluids would mix to form an “ink” and therefore meet the claim limitation of distributing an ink along at least a portion of each layer. Thus, the steps to achieve the “ink” being applied to the powder is within the Abbott reference.
Applicant also argues that Abbott describes selectively depositing a first liquid comprising a binder, and then discloses depositing a second liquid comprising metal oxide particles notes and Applicant notes that the Office Action cites MPEP § 2144.04(IV)(C) concerning sequence of adding ingredients (Applicant’s remarks, pg. 6 second paragraph). Applicant argues Abbott did not contemplate such a combination and if the combination was a simple reordering of steps, it is not apparent why Abbott did not undertake it (Applicant’s remarks, pg. 6, third paragraph). 
It is noted that the instant claims merely require “distributing an ink along at least a portion of each layer as the respective layer of the powder is on top of the powder bed, the ink including first nanoparticles and second nanoparticles, the first nanoparticles including a metal oxide, the second nanoparticles including a reducing agent of the metal oxide”. The claims do not state that the ink must be applied as a singular fluid. The rejection of claim 206 above notes that “Abbott has distributed an ink on a portion of each layer as the respective layer of the powder is on the top of the powder bed where the ink includes first and second nanoparticles as by distributing both liquids to the same area, an ink is formed containing both nanoparticles” (emphasis added). Thus, the rejection does not solely rely upon section MPEP § 2144.04(IV)(C), but notes that an “ink” containing the required nanoparticles is formed upon the top of the powder bed as required. This “ink” can be formed by mixing two fluids together. Certainly, as the “ink” will have multiple components, mixing of these components must occur at some point. As the claims merely require the distribution of the ink on a powder layer, the ink formed in Abbott by applying both fluids to the powder layer meets the instant claim limitation. Thus, the rejection is maintained for at least those reasons. 
Applicant also argues that as Abbott has explicitly disclosed a two-step process, it teaches away from the claimed subject matter and Examiner’s application of art destroys the reference (Applicant’s remarks, pg. 6, last paragraph). 
As noted above, the two-step process disclosed in Abbott meets the claim limitations of claim 206. Further, it is not clear how Abbott teaches away from or how a combination of the fluids would destroy the reference. Abbott discloses adding a fluid containing a nanoparticle reductant and it also discloses applying a fluid with a nanoparticle metal oxide. It discloses sintering and reducing the oxide. Whether these fluids are applied separately or together, it does not change that the product that is produced by this combination would be identical. 

Finally, applicant argues that with respect to claim 209, sintering while in the build box distinguishes the claims over Abbott (Applicant’s remarks, pg. 7, first paragraph). 
However, as noted above, it remains unclear what process is claimed in claim 209. Nevertheless, Abbott discloses that the build material in the free flowing region (i.e. where there is unbound powder) may be retained to provide structural support during sintering (Abbott, paragraph [0072]; emphasis added). As Abbott discloses retaining free flowing powder to provide structural support during sintering, this appears to meet the claim limitations of being a powder bed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                            

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733